In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Underwood, J.), dated August 16, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The defendant submitted evidence establishing that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). Thus, the burden shifted to the plaintiff to produce proof in admissible form demonstrating the existence of a triable issue of fact (see, Gaddy v Eyler, 79 NY2d 955, 956-957; Grossman v Wright, 268 AD2d 79). We agree with the Supreme Court that the evidence submitted by the plaintiff was insufficient to raise a triable issue of fact (see, Dimenshteyn v Caruso, 262 AD2d 348; Russell v City of Mount Vernon, 256 AD2d 454; DiNunzio v County of Suffolk, 256 *458AD2d 498; Soto v Fogg, 255 AD2d 502; Medina v Zalmen Reis & Assocs., 239 AD2d 394; Reeves v Scopaz, 227 AD2d 606; Almonacid v Meltzer, 222 AD2d 631). Ritter, J. P., Sullivan, S. Miller, Luciano and H. Miller, JJ., concur.